Justice COATS,
dissenting.
T 60 Because I believe the majority rationale is untenable simply as a matter of contract construction, without regard for the proper interpretation of section 37-92-304(10), I respectfully dissent.
1 61 Although the water court offered virtually no explanation for its order granting Minturn's petition for correction, Minturn itself has argued that rather than specific amounts, the stipulation contemplated merely a decree no less restrictive than its proposal; that by "no less restrictive" the stipulation referred only to its specified annual limitation and not the specific monthly limitations included therein; and that Minturn's own acceptance of erroneous monthly figures from the Eagle River Water and Sanitation District, the figures that were agreed to by the parties and included in the written stipulation, resulted in "substantive errors" in the decree that were correctable within the contemplation of section 37-92-304(10) of the revised statutes. While I would reject even this argument, the majority merely declines to endorse it or rely on similar reasoning. Instead, the majority finds the stipulation to be ambiguous; concludes from extrinsic evidence that the parties intended to stipulate to Minturn's actual monthly historic consumption, whatever the court might determine those amounts to be, rather than the amounts specified in the written stipulation; and finds it to have been within the discretion of the water court to accept the post-decree affidavit submitted by Minturn as the more accurate accounting and correct the monthly figures in the decree taken from the written stipulation.
162 Initially, I disagree that the phrase "no less restrictive" in the stipulation is ambiguous. In the absence of context suggesting otherwise, these words apply, on their face, to all of the restrictive conditions of the stipulation, especially those expressly designated as, "Monthly Maximum Limitations." Even if, however, the phrase could be considered ambiguous with regard to the precise terms and conditions of the stipulation to which it was intended to apply, that fact could nevertheless in no way support the majority's reliance on extrinsic evidence to interpret the stipulation as intending to prescribe only a methodology for calculating Minturn's entitlement rather than intending a limitation to specific amounts. To the extent the majority rationale can be read to imply that any ambiguity in a contract permits a resort to extrinsic evidence to determine its meaning, including even the meaning of matters that appear unambiguously in the language chosen by the parties, I strongly disagree.
T 63 In any event, unlike the majority I do not believe that the general methodological language included in the court's decree, indicating that the consumptive use limitations of the stipulation were "based on" the historical actual use of Minturn, maj. op. 133, can contradiet or displace the specific amounts arrived at by this methodology and included as the stipulation of the parties. Nothing in this methodological statement remotely suggests that it was the intent of the parties to agree that Minturn would be entitled to whatever monthly amounts the water court should determine to be its actual historic consumption, and the inclusion of specific monthly limitations is clearly antithetical to any such intent. By adding a provision spec*598ifying that the Opposers would accede to any decree with terms and conditions no less restrictive that those to which they had stipulated, the parties indicated even more emphatically the significance of the specific terms and conditions of the stipulation.
[ 64 Whether or not section 37-92-804(10) of the revised statutes could be interpreted to treat substantive errors by the parties to a stipulation as the substantive errors of a decree faithfully embodying that stipulation, it would therefore not justify the correction of Minturn's error in this case. Because I do not believe the water court's amended decree to be supported by the theory advanced by either Minturn or the majority, I respectfully dissent.
I am authorized to state that Justice EID joins in this dissent.